 

Exhibit 10.101

 

EXECUTION COPY

 

 

 

 

SHARE PURCHASE AGREEMENT

 

 

dated as of

 

 

May 2, 2001

 

 

between

 

ALLIANCE CAPITAL MANAGEMENT CORPORATION OF DELAWARE

 

 

and

 

 

EFM HOLDINGS GMBH

 

 

relating to the purchase and sale

 

 

of

 

51% of the outstanding share capital

 

 

of

 

 

EAST FUND MANAGEMENTBERATUNG GMBH

 

--------------------------------------------------------------------------------


 

Table of Contents

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.  Definitions

 

ARTICLE 2
PURCHASE AND SALE

 

Section 2.01.  Purchase and Sale

Section 2.02.  Closing

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Section 3.01.  Corporate Existence and Power

Section 3.02.  Corporate Authorization

Section 3.03.  Governmental Authorization

Section 3.04.  Non-contravention

Section 3.05.  Ownership of Shares

Section 3.06.  Litigation

Section 3.07.  Finders’ Fees

Section 3.08.  Inspections; No Other Representations

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Section 4.01.  Corporate Existence and Power

Section 4.02.  Corporate Authorization

Section 4.03.  Governmental Authorization

Section 4.04.  Non-contravention

Section 4.05.  Litigation

Section 4.06.  Finders’ Fees

Section 4.07.  Purchase for Investment

Section 4.08.  Inspections; No Other Representations

 

ARTICLE 5
COVENANTS OF SELLER

 

Section 5.01.  Confidentiality

Section 5.02.  Contribution of Loans

Section 5.03.  Use of Alliance Information

 

--------------------------------------------------------------------------------


 

Section 5.04.  Maintenance Of Insurance

Section 5.05.  Non-solicitation

 

ARTICLE 6
COVENANTS OF BUYER

 

Section 6.01.  Access

Section 6.02.  Trademarks; Tradenames

Section 6.03.  Payment Of Fees

Section 6.04.  Release From Partnership Agreement

 

ARTICLE 7
COVENANTS OF THE PARTIES

 

Section 7.01.  Reasonable Best Efforts; Further Assurances

Section 7.02.  Public Announcements

Section 7.03.  Release

Section 7.04.  Termination of Agreements and Arrangements

Section 7.05.  Cooperation on Tax Matters

 

ARTICLE 8
SURVIVAL; INDEMNIFICATION

 

Section 8.01.  Survival

Section 8.02.  Indemnification

Section 8.03.  Procedures

Section 8.04.  Calculation of Damages

Section 8.05.  Assignment of Claims

Section 8.06.  Exclusivity

 

ARTICLE 9
MISCELLANEOUS

 

Section 9.01.  Notices

Section 9.02.  Amendments and Waivers

Section 9.03.  Expenses

Section 9.04.  Successors and Assigns

Section 9.05.  Governing Law

Section 9.06.  Arbitration

Section 9.07.  Counterparts; Third Party Beneficiaries

Section 9.08.  Entire Agreement

Section 9.09.  Severability

Section 9.10.  Captions

 

ii

--------------------------------------------------------------------------------


 

SHARE PURCHASE AGREEMENT

THIS AGREEMENT dated as of May 2, 2001 is by and between EFM Holdings GmbH, an
Austrian Gesellschaft mit beschrankter Haftung (“Buyer”) and Alliance Capital
Management Corporation of Delaware, a Delaware corporation (“Seller”).

W  I  T  N  E  S  S  E  T  H :

WHEREAS, Buyer is a new entity formed by certain former executives of Seller or
its Affiliates (as defined herein) for the purpose of effecting the transactions
contemplated hereby;

WHEREAS, Seller owns 51% of the issued and outstanding share capital  of East
Fund Managementberatung GmbH (the “Joint Venture”);

WHEREAS, Seller desires to sell the Share (as defined herein) to Buyer, and
Buyer desires to purchase the Share from Seller, upon the terms and subject to
the conditions hereinafter set forth;

WHEREAS, simultaneous with the consummation of the transactions contemplated by
this Agreement, Buyer intends to purchase the remaining 49% outstanding interest
in the Joint Venture from Capital Invest (as defined herein)  (the “Concurrent
Purchase”);

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1
DEFINITIONS

Section 1.01.  Definitions.  (a) The following terms, as used herein, have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
provided that neither the Joint Venture nor any of its Subsidiaries shall be
considered an Affiliate of either Seller or, prior to the Closing Date, Buyer. 
For purposes hereof, the term “control” (including the correlative terms
“controlling,” “controlled by” and “under common control with”) means the
possession of the direct or indirect power to direct or cause the direction of
the

 

--------------------------------------------------------------------------------


 

management and policies of a Person, whether through the ownership of voting
securities, by contract, or otherwise.

“Alliance Capital” means Alliance Capital Management L.P.

 “Alliance Research” means all research reports, market research, “sell side”
research, and other investment related research information (including the
related analysis, statistical and economic data) generated by Alliance Capital
or any of its wholly-owned Subsidiaries, (i) including, without limitation,
those generated by economists and analysts employed by Alliance Capital or any
of its wholly-owned Subsidiaries and those made available to Alliance Capital’s
largest clients through a service generally referred to as “Alliance Capital
Express Research” and (ii) excluding any of the foregoing used or to be used by
Alliance Capital or any of its Subsidiaries to evaluate investments to be made
solely for its own account and not otherwise made available to clients of
Alliance Capital or its Subsidiaries.

“ATS” means Austrian Schillings.

“Business Day” means any day other than a day on which banks are authorized or
required to be closed in New York, New York or Vienna, Austria.

“CAIB” means CA IB Investmentbank Aktiengesellschaft.

“Capital Invest” means CAPITAL INVEST die Kapitalanlagegesellschaft der Bank
Austria/Creditanstalt Gruppe GmbH.

A “Change of Control” shall be deemed to occur at any time that (i) the Williams
Group ceases to beneficially own (within the meaning of Rule 13d-3 promulgated
under the Securities Act of 1934, as amended) at least 51% of the direct or
indirect voting power of the Joint Venture or (ii) the Joint Venture sells,
leases or otherwise transfers, directly or indirectly, all or substantially all
of its assets to any Person (other than to an Affiliate thereof, at least 51% of
which is beneficially owned by the Williams Group).

“Closing Date” means the date of this Agreement.

“Competing Business” means any investment management business other than the
business of managing, promoting, forming, advising, financing or marketing
investment funds and portfolios in the private equity market.  For the avoidance
of doubt, neither the Joint Venture or any of its Affiliates shall be deemed to
be engaged in a “Competing Business” by virtue of any interest it or any of its
directors, officers or stockholders have in any business conducted by Alliance
Capital or any of its Subsidiaries or by virtue of its winding down all of the
retail funds currently managed by the Joint Venture.

 

2

--------------------------------------------------------------------------------


 

“Joint Venture Documents” means any contract, agreement or other arrangement
relating to the organization, management, affairs or business of the Joint
Venture.

“knowledge of Seller” means matters actually known to the Chief Executive
Officer, the Chief Financial Officer or the General Counsel of Alliance Capital.

“Lien” means with respect to any property or asset, any mortgage, lien, pledge,
charge, security interest or encumbrance in respect of such property or asset.

“Notarial Deed and Assignment Agreement” means the Notarial Deed and Assignment
Agreement to be filed in Austria to effect the purchase and sale of the Share as
set forth in this Agreement under Austrian law.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or political subdivision or an agency or instrumentality thereof.

“Powers of Attorney” shall mean the powers of attorney executed by each of Buyer
and Seller sufficient to give each of their respective agents in Austria the
requisite authority to execute and file the Notarial Deed and Assignment
Agreement in Austria on their behalf.

“Subsidiary” means, with respect to any Person, any entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by such Person.

“Third Party Research” means all research reports, market research, “sell side”
research, and other investment related research information (including the
related analyses, statistical and economic data) generated by third parties or
entities in which Alliance owns an equity interest (including, but not limited
to, Alliance Capital’s non-wholly owned Subsidiaries and any entity structured
as a joint venture or partnership in which Alliance Capital has an equity
interest) for the benefit or use of Alliance Capital or any of its Subsidiaries,
but excluding any of the foregoing used by Alliance Capital or any of its
Subsidiaries to evaluate investments to be made solely for its own account and
not otherwise made available to clients of Alliance Capital or its Subsidiaries.

 

3

--------------------------------------------------------------------------------


 

“Williams Group” means, collectively, Dave H. Williams, Reba W. Williams, their
lawful heirs and/or trust(s) established primarily for the benefit of Mr. and/or
Mrs. Williams and/or members of their family.

(b)   Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

 

Section

 

Alliance Information

 

5.03

 

Arbitration Notice

 

9.06

 

ATS

 

Recitals

 

BankAustria

 

2.02

 

Claim

 

8.03

 

Closing

 

2.02

 

Concurrent Purchase

 

Recitals

 

Damages

 

8.02

 

Indemnified Party

 

8.03

 

Indemnifying Party

 

8.03

 

Joint Venture

 

Recitals

 

Non-Compete

 

2.02

 

Partnership Agreement

 

6.04

 

Potential Contributor

 

8.05

 

Purchase Price

 

2.01

 

Releasing Party

 

5.02

 

Rules

 

9.06

 

Share

 

2.01

 

Third Party Claim

 

8.03

 

Transfer Taxes

 

2.02

 

ARTICLE 2
PURCHASE AND SALE

Section 2.01.  Purchase and Sale.  Upon the terms and subject to the conditions
of this Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase
from Seller, Seller’s entire participation (Geschäftsanteil) in the share
capital of the Joint Venture, corresponding to a share (Stammeinlage) of nominal
value ATS 2,040,000 (the “Share”).  The purchase price for the Share (the
“Purchase Price”) is $2,500,000 (two million and five hundred thousand United
States dollars) in cash.  The Purchase Price shall be paid as provided in
Section 2.02.

 

4

--------------------------------------------------------------------------------


 

Section 2.02.  Closing.  (a) The closing (the “Closing”) of the purchase and
sale of the Share hereunder shall take place at the offices of Davis Polk &
Wardwell, 450 Lexington Avenue, New York, New York, or such other place as Buyer
and Seller may agree, simultaneously with the execution and delivery of this
Agreement.

(b)   At the Closing:

(i)    Buyer shall cause to be delivered to Seller the Purchase Price in
immediately available funds by wire transfer to an account of Seller with a bank
previously designated by Seller;

(ii)   The Notarial Deed and Assignment Agreement shall be executed and filed in
Austria by the agents designated by each of Buyer and Seller pursuant to the
Powers of Attorney;

(iii)  Buyer shall deliver to Seller a certificate or certificates (A) signed by
the Joint Venture, CA IB (or its successor) and BankAustria Aktiengesellschaft
(“BankAustria”) acknowledging that Seller’s obligations under Article 10
(Non-Competition/Exclusivity Covenant) of the Stock Purchase Agreement dated as
of March 3, 1998 among the Joint Venture, CA, IB, Bank Austria and Seller (the
“Non-Compete”) are no longer in effect, (B) signed by Capital Invest
acknowledging that its right of first refusal under Section 11 of the articles
of association of the Joint Venture is no longer in effect and (C) signed by
CAIB acknowledging that its right to purchase 1% of the Share pursuant to a
Stockholder Option Agreement dated August 26, 1998 between Seller and CAIB is no
longer in effect;

(iv)  Seller shall deliver to Buyer a certificate signed by Seller (A)
acknowledging that the obligations of CA IB, Bank Austria and the Joint Venture
under the Non-Compete are no longer in effect and (B) acknowledging that its
right of first refusal under Section 11 of the articles of association of the
Joint Venture is no longer in effect; and

(v)   Seller will deliver to Buyer the resignation and general release in favor
of the Joint Venture (in form and substance satisfactory to Buyer) of each of
Robert Joseph and Norman Bergel, effective as of the Closing, from their
position with the Joint Venture; provided that any such release shall
specifically exclude any present or future claim Mr. Joseph or Mr. Bergel (as
applicable) may have against the Joint Venture for indemnification related to
third party claims arising out or related to his service as a director or
representative of the Joint Venture.

 

5

--------------------------------------------------------------------------------


 

(c)   All transfer, documentary, sales, use, stamp, registration, value added
and other such taxes and fees (including any penalties and interest) incurred in
connection with transactions contemplated by this Agreement (including any real
property transfer tax and any similar tax) (“Transfer Taxes”) and any expenses
in connection with the filing of necessary tax returns and other documentation
with respect to such taxes shall be borne equally by Buyer and Seller.  Seller
and Buyer shall cooperate in the filing of all necessary tax returns and other
documentation with respect to all such taxes and fees.

ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as of the date hereof that:

Section 3.01.  Corporate Existence and Power.  Seller is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all requisite powers and all material governmental licenses,
authorizations, permits, consents and approvals required to carry on its
business as now conducted.

Section 3.02.  Corporate Authorization.  The execution, delivery and performance
by Seller of this Agreement and the Notarial Deed and Assignment Agreement and
the consummation by Seller of the transactions contemplated hereby and thereby
are within the corporate powers of Seller and have been duly authorized by all
necessary corporate action on the part of Seller.  This Agreement constitutes
and, when executed and delivered in accordance with its terms, the Notarial Deed
and Assignment Agreement will constitute, a valid and binding agreement of
Seller, enforceable in accordance with its terms.

Section 3.03.  Governmental Authorization.  The execution, delivery and
performance by Seller of this Agreement and the Notarial Deed and Assignment
Agreement and the consummation by Seller of the transactions contemplated hereby
and thereby, require no material action by or in respect of, or material filing
with, any governmental body, agency or official.

Section 3.04.  Non-contravention. The execution, delivery and performance by
Seller of this Agreement and the Notarial Deed and Assignment Agreement and the
consummation of the transactions contemplated hereby and thereby do not and will
not (i) violate the constituent documents of Seller, (ii) violate any law, rule,
regulation, judgment, injunction, order or decree applicable to Seller, (iii)
require any consent or other action by any Person under, constitute a default
under, or give rise to any right of termination, cancellation or acceleration of
any right or obligation of Seller or to a loss of any benefit to which Seller is
entitled under any provision of any agreement or other instrument

 

6

--------------------------------------------------------------------------------


 

binding upon Seller or (iv) result in the creation or imposition of any material
Lien on any asset of Seller.

 

Section 3.05.  Ownership of Shares.  Seller is the record and beneficial owner
of the Share, which, to the knowledge of Seller, constitutes 51% of the entire
authorized and outstanding share capital of the Joint Venture, free and clear of
any Lien, and will transfer and deliver to Buyer at the Closing valid title to
the Share, free and clear of any Lien.  Seller has not sold, assigned or
transferred any portion of the Share, nor is there any outstanding
subscriptions, options, warrants, calls, puts, contracts, demands, commitments,
rights of first refusal or other arrangements or agreements with respect to the
Share.

Section 3.06.  Litigation. There is no action, suit, investigation or proceeding
pending against, or to the knowledge of Seller threatened against or affecting,
Seller or any of its officers or directors before any court or arbitrator or any
governmental body, agency or official which in any manner challenges or seeks to
prevent, enjoin, alter or materially delay the transactions contemplated by this
Agreement or the Notarial Deed and Assignment Agreement.

Section 3.07.  Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Seller that might be entitled to any fee or commission from Buyer or the
Joint Venture in connection with the transactions contemplated by this Agreement
or the Notarial Deed and Assignment Agreement.

Section 3.08.  Inspections; No Other Representations.  Except expressly as set
forth in this Agreement, Seller has not relied on any representations or
warranties of Buyer to make its decision with respect to the execution, delivery
and performance of this Agreement and the Notarial Deed and Assignment
Agreement.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as of the date that:

Section 4.01.  Corporate Existence and Power.  Buyer is a Gesellschaft mit
beschrankter Haftung duly incorporated, validly existing and in good standing
under the laws of Austria and has all requisite powers and all material
governmental licenses, authorizations, permits, consents and approvals required
to carry on its business as now conducted.

Section 4.02.  Corporate Authorization.  The execution, delivery and performance
by Buyer of this Agreement and the Notarial Deed and Assignment

 

7

--------------------------------------------------------------------------------


 

Agreement and the consummation by Buyer of the transactions contemplated hereby
and thereby are within the corporate powers of Buyer and have been duly
authorized by all necessary corporate action on the part of Buyer.  This
Agreement constitutes and, when executed and delivered in accordance with its
terms, the Notarial Deed and Assignment Agreement will constitute, a valid and
binding agreement of Buyer, enforceable in accordance with its terms.

Section 4.03.  Governmental Authorization.  The execution, delivery and
performance by Buyer of this Agreement and the Notarial Deed and Assignment
Agreement and the consummation by Buyer of the transactions contemplated hereby
and thereby require no material action by or in respect of, or material filing
with, any governmental body, agency or official.

Section 4.04.  Non-contravention.  The execution, delivery and performance by
Buyer of this Agreement and the Notarial Deed and Assignment Agreement and the
consummation of the transactions contemplated hereby and thereby do not and will
not (i) violate the certificate of incorporation or bylaws of Buyer, (ii)
violate any applicable law, rule, regulation, judgment, injunction, order or
decree, (iii)  require any consent or other action by any Person under,
constitute a default under, or give rise to any right of termination,
cancellation or acceleration of any right or obligation of Buyer or to a loss of
any benefit to which Buyer is entitled under any provision of any agreement or
other instrument binding upon Buyer or (iv) result in the creation or imposition
of any material Lien on any asset of Buyer.

Section 4.05.  Litigation.  There is no action, suit, investigation or
proceeding pending against, or to the knowledge of Buyer threatened against or
affecting, Buyer or any of its officers or directors before any court or
arbitrator or any governmental body, agency or official which in any manner
challenges or seeks to prevent, enjoin, alter or materially delay the
transactions contemplated by this Agreement or the Notarial Deed and Assignment
Agreement.

Section 4.06.  Finders’ Fees.  There is no investment banker, broker, finder or
other intermediary which has been retained by or is authorized to act on behalf
of Buyer that might be entitled to any fee or commission from Seller or any of
its Affiliates in connection with the transactions contemplated by this
Agreement or the Notarial Deed and Assignment Agreement.

Section 4.07.  Purchase for Investment. Buyer is purchasing the Share for
investment for its own account and not with a view to, or for sale in connection
with, any distribution thereof.  Buyer (either alone or together with its
advisors) has sufficient knowledge and experience in financial and business
matters so as to be capable of evaluating the merits and risks of its investment
in the Share and is capable of bearing the economic risks of such investment. To
the extent necessary

 

8

--------------------------------------------------------------------------------


 

or appropriate, Buyer has engaged expert advisors, experienced in the evaluation
and purchase of companies such as the Joint Venture as contemplated hereunder.

Section 4.08.  Inspections; No Other Representations.  (a) Certain of the
directors and shareholders, direct or indirect, of Buyer have been, and were,
immediately prior to the date hereof, employed by Seller and its Affiliates and
have been actively involved in the management of the Joint Venture. 
Accordingly, Buyer (i) is familiar with the Joint Venture and its business, (ii)
has at all times had complete and open access to the key employees, documents
and facilities of the Joint Venture and (iii) has conducted such investigation
as it has deemed necessary to enable it to make an informed decision with
respect to the execution, delivery and performance of this Agreement and the
Notarial Deed and Assignment Agreement.

(b)   Buyer agrees to accept the Share and the Joint Venture in the condition
they are in on the Closing Date based upon its own inspection, examination and
determination with respect thereto as to all matters, and without reliance upon
any express or implied representations or warranties of any nature made by or on
behalf of or imputed to Seller, except as expressly set forth in this Agreement
or the Notarial Deed and Assignment Agreement.  Without limiting the generality
of the foregoing, Buyer acknowledges that Seller makes no representation or
warranty with respect to (i) any projections, estimates or budgets delivered to
or made available to Buyer, its shareholders, directors or officers of future
revenues, future results of operations (or any component thereof), future cash
flows or future financial condition (or any component thereof) of the Joint
Venture or the future business and operations of the Joint Venture or (ii) any
other information or documents made available to Buyer or its counsel,
accountants or advisors with respect to the Joint Venture or its business or
operations, except, in each case, as expressly set forth in this Agreement or
the Notarial Deed and Assignment Agreement.

ARTICLE 5
COVENANTS OF SELLER

Seller agrees that:

Section 5.01.  Confidentiality.  Seller and its Subsidiaries will hold, and will
use their best efforts to cause their respective officers, directors, employees,
accountants, counsel, consultants, advisors, agents and Affiliates to hold, in
confidence, unless compelled to disclose by judicial or administrative process
or by other requirements of law, all confidential documents and information
concerning the Joint Venture and Buyer furnished or otherwise made available to
Seller or its Subsidiaries on or prior to the Closing Date, except to the extent
such information can be shown to have been (i) in the public domain through no
fault

 

9

--------------------------------------------------------------------------------


 

of Seller or its Subsidiaries or Affiliates (other than Affiliates of Seller
that are, after the date hereof, also Affiliates of the Joint Venture) or (ii)
lawfully acquired by Seller after the Closing Date from sources other than Buyer
or the Joint Venture; provided that Seller may disclose such information to its
officers, directors, employees, accountants, counsel, consultants, advisors,
agents and Affiliates in connection with any matter relating to this Agreement
or the Notarial Deed and Assignment Agreement so long as such Persons are
informed by Seller of the confidential nature of such information and are
directed by Seller to treat such information confidentially.  Seller shall be
responsible for any failure to treat such information confidentially by such
Persons.  The obligation of Seller and its Subsidiaries to hold any such
information in confidence shall be satisfied if they exercise the same care with
respect to such information as they would take to preserve the confidentiality
of their own similar information.

Section 5.02.  Contribution of Loans.  Effective as of the Closing Date and in
partial consideration of the Joint Venture’s agreement to comply with the
provisions of this Agreement applicable to it, Seller for itself and on behalf
of all of its Subsidiaries (each, a “Releasing Party”) hereby releases the Joint
Venture from any and all indebtedness, liabilities and obligations with respect
to the Joint Venture in respect of all funds that have been previously loaned
and/or advanced to the Joint Venture by any of the Releasing Parties, such
amounts to be treated by all parties as having been contributed to the capital
of the Joint Venture by the Releasing Parties.  As of the date hereof, such
outstanding balance is the equivalent in Austrian Schillings of $210,000 (two
hundred and ten thousand United States dollars).  Seller agrees that the Joint
Venture shall be entitled to the benefits of the provisions of this Section 5.02
with the right to enforce the terms hereof.

Section 5.03.  Use of Alliance Information.  (a) For the period beginning on the
Closing Date and ending on the earliest to occur of (i) the fifth anniversary
thereof, (ii) the date on which a Change of Control shall have occurred and
(iii) the date on which the Joint Venture or any of its Affiliates engages
(whether directly or indirectly, as a principal or for its own account or solely
or jointly with others, or as a stockholder in any corporation or joint stock
association (other than where the Joint Venture or any of its Affiliates
beneficially owns, as a passive investor, less than 5% of the equity or voting
interest in such corporation or joint stock association)) in a Competing
Business, Seller agrees, subject to the provisions of clause (b) below, to (A)
provide the Joint Venture and its Affiliates with full access to the Alliance
Research and to the Third Party Research and (B) provide the employees of the
Joint Venture and its Affiliates reasonable access, from time to time by way of
telephone conversations, to analysts of Alliance Capital; provided that in the
case of clause (B) above, any such access shall not unreasonably interfere with
the performance by any such analysts’ of the tasks, duties and responsibilities
assigned to them by Alliance Capital and its Affiliates. 

 

10

--------------------------------------------------------------------------------


 

The Joint Venture and its Affiliates shall have the right to use the information
provided to it by Alliance Capital pursuant to this Section 5.03 (the “Alliance
Information”) internally and in making any investment decisions, provided that
such use complies with (i) all regulatory and legal requirements applicable to
the Joint Venture and (ii) all contractual and licensing restrictions applicable
to the use of the Third Party Research.

(b)   The Alliance Research shall be made available to the Joint Venture and its
Affiliates on, and in accordance with, the most favorable terms offered by
Alliance Capital to any of its clients.  The Third Party Research shall be made
available to the Joint Venture and its Affiliates in accordance with the legal
and contractual provisions applicable to such Third Party Research.  The
foregoing notwithstanding, Seller shall have no obligation to provide the Joint
Venture or any of its Affiliates access to any Third Party Research if the
granting of such access would, in the reasonable judgment of Seller, (i) violate
any legal or contractual obligation of Seller or its Affiliates to any third
party or (ii) require Seller or any of its Affiliates to pay additional or
incremental fees or other amounts to any third party in connection with the use,
dissemination or licensing of such Third Party Research; provided that, in the
case of clause (i) above, Seller agrees to use commercially reasonable efforts
to obtain the consent of the relevant third party for the dissemination of such
Third Party Research to the Joint Venture and its Affiliates and, in the case of
clause (ii) above, if Buyer or the Joint Venture is notified in advance of the
amount of any such incremental fees or other amounts and agrees to pay such
amount, Seller shall provide the Joint Venture with access to the relevant Third
Party Research.  Any amounts which Buyer or the Joint Venture agrees to pay
pursuant to this Section 5.03(b), shall be payable within 30 Business Days after
demand for payment by Alliance Capital.

(c)   Nothing contained in this Section 5.03 shall be construed or interpreted
as creating an obligation on Alliance Capital to create or procure any Alliance
Research, Third Party Research or other information for the benefit of the Joint
Venture or any of its Affiliates, nor shall Buyer, the Joint Venture or any of
its Affiliates have any right to direct the creation, or determine the substance
or frequency, of any Alliance Information.  As of any date, Seller’s obligations
under this Section 5.03 shall be satisfied if it provides the Joint Venture and
its Affiliates access to all of the Alliance Information that exists as of such
date in accordance with the terms and conditions of this Section 5.03.

(d)   Buyer understands that the Alliance Information is intended solely for the
internal use and benefit of the Joint Venture and its Affiliates and may not be
disseminated, sold or otherwise provided to any third parties by the Joint
Venture or any of its Affiliates.  Buyer acknowledges that Seller makes no
representation or warranty with respect to the Alliance Information and any use
of or reliance upon such Alliance Information by Buyer, the Joint Venture or any
of its Affiliates shall be at their own risk.  Without limiting the generality
the

 

11

--------------------------------------------------------------------------------


 

foregoing, Buyer hereby waives, and shall cause the Joint Venture and its
Affiliates to waive, any and all actions or claims that it may have against
Alliance Capital or its Affiliates relating to or arising out of the Alliance
Information, or the use thereof by Buyer, the Joint Venture or its Affiliates,
including any claim or action based upon any alleged negligence, gross
negligence or strict liability of Alliance Capital or any of its Affiliates.

(e)   Buyer will hold, will cause its Affiliates to hold and will use their best
efforts to cause their respective officers, directors, employees, accountants,
counsel, consultants, advisors and agents to hold, in confidence, unless
compelled to disclose by judicial or administrative process or by other
requirements of law, the Alliance Information made available to the Joint
Venture and its Affiliates by Seller pursuant to this Section 5.03, except to
the extent that such information can be shown to have been (i) previously known
on a nonconfidential basis by Buyer or any of its Affiliates, (ii) in the public
domain through no fault of Buyer or (iii) later lawfully acquired by Buyer or
any of its Affiliates from sources other than Alliance Capital or its
Subsidiaries; provided that Buyer may disclose such information to its officers,
directors, employees, accountants, counsel, consultants, advisors and agents for
use as contemplated by this Section 5.03, so long as such Persons are informed
by Buyer of the confidential nature of such information and are directed by
Buyer to treat such information confidentially.  Buyer shall be responsible for
any failure to treat such information confidentially by such Persons.  The
obligation of Buyer to hold, and to cause its Affiliates to hold, any such
information in confidence shall be satisfied if they exercise the same care with
respect to such information as they would take to preserve the confidentiality
of their own similar information.

Section 5.04.  Maintenance Of Insurance.  Seller agrees, for the period
beginning on the Closing Date and ending on the earliest to occur of (i) six
months thereafter, (ii) the date on which a Change of Control shall have
occurred and (iii) the date on which the Joint Venture notifies Seller that such
coverage is no longer required, to maintain for the benefit of the Joint
Venture, errors and omissions insurance covering the periods ending on or prior
to the Closing Date on terms with respect to coverage and amount no less
favorable than those of such policy in effect immediately prior to the date
hereof.  The allocable cost of such insurance coverage shall be borne by the
Joint Venture.

Section 5.05.  Non-solicitation.  For one year after the Closing Date, Seller
agrees, and agrees to cause each of its Subsidiaries, not to solicit for
employment or as a consultant or hire or retain as a consultant any employee 
(other than through public advertisement) of Buyer or the Joint Venture or any
of their respective Affiliates or in any way induce any such employee into
terminating his or her employment, except (i) with the prior written consent of
Buyer or the Joint Venture, respectively or (ii) for employees that have been
terminated by Buyer or the Joint Venture, respectively.

 

12

--------------------------------------------------------------------------------


 

ARTICLE 6
COVENANTS OF BUYER

Buyer agrees that:

Section 6.01.  Access.  Buyer will cause the Joint Venture and its Subsidiaries,
on and after the Closing Date, to (a) afford promptly to Seller and its agents
reasonable access upon prior written notice and during normal business hours to
their books of account, financial, tax and other records, employees and auditors
(and furnish financial and other data) to the extent reasonably necessary to
permit Seller to respond to, defend, or determine the facts surrounding any
claim, action, proceeding, investigation or tax matter directed at or brought
against Seller by any third party or taxing authority relating to the activities
or business of the Joint Venture and its Subsidiaries as conducted prior to the
Closing Date; provided that any such access by Seller shall not unreasonably
interfere with the conduct of the business of the Joint Venture or its
Subsidiaries and (b) instruct the employees of the Joint Venture and its
Subsidiaries to cooperate with the reasonable requests of Seller, its employees
and its independent accountants in connection with the foregoing.  Seller shall
treat all information provided to it pursuant to this Section 6.01 as strictly
confidential and shall comply with the terms of Section 5.01 with respect to
such information.

Section 6.02.  Trademarks; Tradenames.  (a) Except as set forth in Section
6.02(b), after the Closing, Buyer shall not, and shall not permit the Joint
Venture (or any of its Affiliates) to, use any trademarks or tradenames owned or
used by Seller on the date hereof (or any derivations thereof), including
without limitation, the name “Alliance Capital”.

(b)   For the period beginning on the Closing Date and ending on the earliest to
occur of (i) the fifth anniversary thereof, (ii) the date on which a Change of
Control shall have occurred and (iii) the date on which the Joint Venture or any
of its Affiliates engages (whether directly or indirectly, as a principal or for
its own account or solely or jointly with others, or as a stockholder in any
corporation or joint stock association (other than where the Joint Venture or
any of its Affiliates beneficially owns, as a passive investor, less than 5% of
the equity or voting interest in such corporation or joint stock association))
in a Competing Business, the Joint Venture and its Affiliates shall have the
right to state in its marketing materials, advertisement or other materials
provided or distributed to clients, potential clients, portfolio companies or
potential portfolio companies of the Joint Venture or its Affiliates that it is
“a research associate of Alliance Capital” or a “research affiliate of Alliance
Capital” and shall have the right to include in any such materials a description
of Alliance Capital; provided, that Alliance Capital has previously reviewed and
approved of such description of Alliance Capital and the use thereof, which
approval shall not be unreasonably withheld; and provided further that if such
description is delivered by the Joint

 

13

--------------------------------------------------------------------------------


 

Venture to the attention of each of the General Counsel and the Chief Executive
Officer of Alliance Capital and neither such individuals respond to the Joint
Venture within 10 days after receipt, the consent of Alliance Capital shall be
deemed to have been received for the purposes of this Section 6.02(b).  For the
avoidance of doubt, it shall not be unreasonable for Alliance Capital to
withhold its approval if in its reasonable judgment any such statements, or the
use thereof in any materials, would adversely affect any relationship that
Alliance Capital or its Subsidiaries has with a third party or would otherwise
have an adverse effect on the business or affairs of Alliance Capital or its
Subsidiaries.

(c)   The foregoing notwithstanding, (i) neither the Joint Venture nor any of
its Affiliates may publicly display or use the name “Alliance Capital” (or any
derivation thereof) in Germany or in Austria and (ii) it shall be the sole
responsibility of the Joint Venture and its Affiliates to ensure that the use by
any of them of the name “Alliance Capital” as contemplated by Section 6.02(b)
strictly complies, and is in accordance, with all applicable regulatory and
legal requirements (including requirements under all applicable unfair
competition laws) relating to (A) the Joint Venture or the applicable Affiliate
and (B) Alliance Capital or its Subsidiaries.  No consent granted by Alliance
Capital for the use of the name “Alliance Capital” shall in any way relieve the
Joint Venture or its Affiliates of their obligations under this Section 6.02(c);
provided that, the foregoing notwithstanding, (x) the Joint Venture and its
Affiliates shall not be deemed to have violated the provisions of Section
6.02(c)(i) above solely because they state that they are “a research associate
of Alliance Capital” or a “research affiliate of Alliance Capital” on any of
their business cards or letterhead or in any private meetings that they may have
with institutional investors and (y) the Joint Venture and its Affiliates shall
be deemed to be in compliance with the provisions of Section 6.02(c)(ii)(B)
above if, in any circumstance and in any jurisdiction, it uses and displays the
name “Alliance Capital” strictly in accordance with the provisions of Section
6.02(b) and in a manner that is substantially similar to the manner in which
Alliance Capital or its Subsidiaries use the name “Alliance Capital” in such
circumstance and in such jurisdiction.

Section 6.03.  Payment Of Fees.  As consideration to Seller for affording the
Joint Venture and its Affiliates access to the Alliance Information pursuant to
Section 5.03, and for granting the Joint Venture and its Affiliates certain
rights of association with Alliance Capital pursuant to Section 6.02(b), the
Joint Venture hereby agrees to pay, and Buyer agrees to cause the Joint Venture
to pay, to Seller a fee in an amount equal to (A) 51% of the portion of (i) the
net cash proceeds received by the Joint Venture and its Subsidiaries as a “carry
interest” fee under its Investment Management Agreement dated May 9, 1997 with
the Romanian Investment Fund Limited in respect of such fund’s investment in
Titan Mar minus (ii) any portion of such fee that is payable to the employees of
the Joint Venture and its Subsidiaries pursuant to the agreements that exist on
the date hereof and,

 

14

--------------------------------------------------------------------------------


 

in the aggregate, does not exceed 50% of the total “carry” interest received by
the Joint Venture less (B) any and all value added, withholding and similar
taxes that would be imposed on the Joint Venture as a result of a payment to
Seller pursuant to this Section 6.03.  Such payment shall be made to Seller in
cash within thirty days of the earlier to occur of (x) the date on which the
amount of such “carry interest” fee has been finally determined by the Joint
Venture and (y) the date on which any portion of such “carry interest” fee (or
any estimate thereof) has been paid to any employee of the Joint Venture or its
Subsidiaries.

Section 6.04.  Release From Partnership Agreement.  The Joint Venture and Seller
each agree to cooperate with one another and to use its commercially reasonable
efforts (but without any payment of money) to (i) effect the transfer of  Albion
Alliance LLC’s interest in Albion Alliance EFM Limited to the Joint Venture and
(ii) procure from the required parties to the Amended and Restated Agreement of
Limited Partnership of the Czech Direct Equity Fund I L.P. dated January 16,
1998 (the “Partnership Agreement”) an unconditional release of Seller from its
obligations under Section 5.11 (Exclusivity) of the Partnership Agreement, in
each case, as promptly as possible after the Closing Date.

ARTICLE 7
COVENANTS OF THE PARTIES

Each party hereto agrees that:

Section 7.01.  Reasonable Best Efforts; Further Assurances.  (a) Subject to the
terms and conditions of this Agreement and the Notarial Deed and Assignment
Agreement, each party will use its reasonable best efforts to take, or cause to
be taken, all actions and to do, or cause to be done, all things necessary,
proper or desirable under applicable laws and regulations to consummate the
transactions contemplated hereby and thereby.

(b)   The parties agree after the Closing to use reasonable commercial efforts
to execute and deliver, or to cause to be executed and deliver such other
documents, certificates, agreements and other writings and to take such other
actions as may be necessary or desirable in order to consummate or implement
expeditiously the transactions contemplated by this Agreement.

Section 7.02.  Public Announcements.  Except as may be required by applicable
law or any listing agreement with any national securities exchange, neither of
the parties to this Agreement shall issue any press release or make any other
public statement, in each case relating to, connected with or arising out of the
consummation of the transactions contemplated by this Agreement or the Notarial
Deed and Assignment Agreement  or the terms of such transactions

 

15

--------------------------------------------------------------------------------


 

without obtaining the prior written approval of the other party, and the parties
shall cooperate as to the timing and contents of any such release or statement.

Section 7.03.  Release.  Effective as of the Closing Date and in consideration
for the mutual agreements contained herein, the Joint Venture, on the one hand,
and Seller, on the other hand, hereby waive, release and discharge each other
from any and all liabilities and obligations (of any kind or nature whatsoever
(including without limitation, in respect of rights of contribution or
indemnification), in each case whether absolute or contingent, liquidated or
unliquidated, and whether arising under the Joint Venture Documents or any other
agreement or otherwise at law or equity) arising from or in connection with or
related to the business or affairs of the Joint Venture and its Subsidiaries. 
Effective as of the Closing Date, neither Seller nor any of its Affiliates shall
have any right, title or interest in or to the Joint Venture or any of its
Subsidiaries or any of the capital, profits, assets, business or operations of
the Joint Venture or any of its Subsidiaries or any right under the Joint
Venture Documents and the terms of the Joint Venture Documents or any other
agreement shall be modified accordingly.  The foregoing notwithstanding, the
provisions of this Section 7.03 shall not release any party from its respective
obligations under this Agreement.

Section 7.04.  Termination of Agreements and Arrangements.  In partial
consideration of the provisions set forth in Section 5.02 and except as set
forth in Section 5.04, effective as of the Closing Date, (a) all agreements and
arrangements between the Seller and the Joint Venture shall be terminated
without further action by either party and thereafter neither party thereto
shall have any further rights or obligations thereunder and (b) coverage of the
Joint Venture and its Subsidiaries under all insurance policies of Seller or its
Affiliates shall cease.

Section 7.05.  Cooperation on Tax Matters.   (a)  Seller and Buyer shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the preparation and filing of any return for income or other
taxes of or in connection with the Joint Venture or the transactions
contemplated hereby and any audit, litigation or other proceeding with respect
to such taxes.  Such cooperation shall include the retention and (upon the other
party’s request) the provision of records and information which are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder.  The Seller and Buyer agree (i)
to retain all books and records with respect to tax matters pertinent to the
Joint Venture relating to any taxable period ending before the Closing Date and
the taxable period during which the Closing Date falls for a period of three
years after the Closing Date and (ii) to give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records and, if the other

 

16

--------------------------------------------------------------------------------


 

party so requests, the Seller or Buyer, as the case may be, shall allow the
other party to take possession of such books and records at the other party’s
expense.

(b)           Seller and Buyer further agree, upon request (and at the
requesting party’s expense), to use all reasonable efforts to obtain any
certificate or other document from any governmental authority or other Person as
may be necessary to mitigate, reduce or eliminate any taxes that could be
imposed (including but not limited to with respect to the transactions
contemplated hereby).

ARTICLE 8
SURVIVAL; INDEMNIFICATION

Section 8.01.  Survival.  The representations and warranties of the parties
hereto contained in this Agreement shall survive the Closing until the first
anniversary of the Closing Date; provided that the representations and
warranties contained in Section 3.02, 3.05, 3.07, 3.08, 4.02, 4.06, 4.07 and
4.08 shall survive indefinitely.  The covenants and agreements contained in this
Agreement shall survive in accordance with their terms (or if no survival period
is specified, until the end of the applicable statute of limitations (after
giving effect to any waiver, mitigation or extension thereof)).  Notwithstanding
the preceding sentences of this Section 8.01, any covenant, agreement,
representation or warranty in respect of which indemnity may be sought under
this Agreement shall survive the time at which it would otherwise terminate
pursuant to the preceding sentences, if notice of the inaccuracy or breach
thereof giving rise to such right of indemnity shall specify with reasonable
detail such inaccuracy or breach and shall have been given to the party against
whom such indemnity may be sought prior to such time.

Section 8.02.  Indemnification.  (a) Seller hereby indemnifies Buyer and its
Affiliates against and agrees to hold it harmless from any and all damage, loss,
liability and expense (including, without limitation, reasonable expenses of
investigation and reasonable attorneys’ fees and expenses in connection with any
action, suit or proceeding (whether between the parties to this agreement or
involving a third party)) (“Damages”) incurred or suffered by Buyer or its
Affiliates arising out of any (i) misrepresentation or breach of any warranty or
(ii)  any breach of  any covenant or agreement, in each case, made or to be
performed by Seller pursuant to this Agreement regardless of whether such
Damages arise as a result of the negligence, gross negligence, strict liability
or any other liability under any theory of law or equity of Buyer or its
Affiliates; provided that Seller’s maximum liability relating to the matters
specified in clause (i) above shall not exceed the aggregate amount of the
Purchase Price.

(b)   Each of Buyer and, following the Closing, the Joint Venture and its
Subsidiaries (on a joint and several basis with Buyer) (collectively, the “Buyer
Parties”) hereby indemnifies Seller and its Affiliates against and agrees to
hold

 

17

--------------------------------------------------------------------------------


 

each of them harmless from any and all Damages incurred or suffered by Seller or
any of its Affiliates arising out of (i) (A) any misrepresentation or breach of
any warranty or (B) any breach of any covenant or agreement, in each case, made
or to be performed by Buyer pursuant to this Agreement and (ii) any claim, suit,
proceeding, investigation or other action by a third party and directed at or
against Seller or any of its Affiliates to the extent relating to or arising out
of (A) the use by Buyer, the Joint Venture or any of its Subsidiaries of any of
the Alliance Information or (B) the use by Buyer, the Joint Venture or any of
its Subsidiaries of the name “Alliance Capital” (or any derivation thereof), in
each case regardless of whether such Damages arise as a result of the
negligence, gross negligence, strict liability or any other liability under any
theory of law or equity of Seller or any of its Affiliates; provided however,
that the Buyer Parties’ maximum aggregate liability relating to the matters
specified in clause (i)(A) above shall not exceed the aggregate amount of the
Purchase Price.

Section 8.03.  Procedures.  (a) The party seeking indemnification under Section
8.02 (the “Indemnified Party”) agrees to give prompt notice to the party against
whom indemnification is sought (the “Indemnifying Party”) (i) of the assertion
of any claim, or the commencement of any suit, action or proceeding (each, a
“Claim”) in respect of which indemnification may be sought under such Section or
(ii) if the Indemnified Party becomes aware of any fact, condition or event
which is likely to give rise to Damages for which indemnification may be sought
under such Section, and in each case will provide the Indemnifying Party such
information with respect thereto that the Indemnifying Party may reasonably
request. The failure to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of its obligations hereunder, except to the extent such
failure shall have adversely affected the Indemnifying Party.

(b)   The Indemnifying Party shall have the right, through counsel of its own
choosing and at its own expense, to reasonably and prudently direct the defense
or settlement of any Claim asserted by any third party (a “Third Party Claim”),
other than any Third Party Claim in which (i) the remedy sought (or likely to be
provided) is equitable relief or other non-monetary damages or (ii) there is a
significant risk that the Indemnifying Party will be unable to satisfy in full
the judgment amount sought (or likely to be provided) or the proposed settlement
amount.  The foregoing notwithstanding, in any Third Party Claim in which the
name “Alliance Capital” (or any derivation thereof), or the use of such name, is
at issue (w) Seller shall have the right, through counsel reasonably acceptable
to Buyer, to reasonably and prudently direct the defense or settlement of such
Third Party Claim, (x) the fees and expense of such counsel shall be paid by
Buyer or the Joint Venture if and to the extent required by Section 8.02(b), (y)
Buyer shall be entitled to participate in the defense of such Third Party Claim
and to employ separate counsel of its choice for such purpose and (z) Seller
shall obtain the prior written consent of Buyer (which shall not be unreasonably

 

18

--------------------------------------------------------------------------------


 

withheld or delayed) before entering into any settlement of such Third Party
Claim if the settlement does not release Buyer or the Joint Venture (as
applicable) from all liabilities and obligations with respect to such Third
Party Claim or the settlement imposes injunctive or other equitable relief
against Buyer or the Joint Venture.

(c)   If the Indemnifying Party shall assume the control of the defense of any
Third Party Claim in accordance with the provisions of this Section 8.03, (x)
the Indemnifying Party shall obtain the prior written consent of the Indemnified
Party (which shall not be unreasonably withheld or delayed) before entering into
any settlement of such Third Party Claim if the settlement does not release the
Indemnified Party from all liabilities and obligations with respect to such
Third Party Claim or the settlement imposes injunctive or other equitable relief
against the Indemnified Party and (y) the Indemnified Party shall be entitled to
participate in the defense of such Third Party Claim and to employ separate
counsel of its choice for such purpose.  If the Indemnified Party elects to
employ separate counsel pursuant to clause (y) above, the fees and expenses of
such separate counsel shall be paid by the Indemnified Party, unless (i) the
Indemnifying Party and such Indemnified Party shall have mutually agreed in
writing to the retention of such counsel or (ii) the named parties to any Third
Party Claim (including any impleaded parties) include the Indemnifying Party and
such Indemnified Party and representation of both parties by the same counsel
would, in the opinion of counsel to such Indemnified Party, be inappropriate due
to actual or potential differing interests between the Indemnifying Party and
such Indemnified Party.  For the avoidance of doubt, the immediately preceding
sentence is not applicable to the employment of counsel by the Indemnified Party
where the Indemnifying Party has no right, or fails to exercise its right, to
direct the defense or settlement of a Third Party Claim.  In such cases, all
fees of counsel employed by the Indemnified Party shall be paid by Indemnifying
Party if and to the extent required by provisions of Section 8.02.  Upon the
assumption of the defense of any Third Party Claim by the Indemnifying Party,
the Indemnified Party shall not pay, or permit to be paid, any part of any claim
or demand arising from such asserted liability unless the Indemnifying Party
consents in writing to such payment.

(d)   If the Indemnifying Party shall fail promptly to defend such Third Party
Claim or withdraws from such defense, the Indemnified Party shall have the right
to undertake the defense or settlement thereof, at the Indemnifying Party’s
expense; provided that the Indemnifying Party shall not be liable for any
settlement or compromise of any Third Party Claim made by the Indemnified Party
without the consent of the Indemnifying Party.  If the Indemnified Party 
assumes the defense of any such Third Party Claim pursuant to this Section and
proposes to forego any appeal with respect thereto, then the Indemnified Party
shall give the Indemnifying Party prompt written notice thereof and the

 

19

--------------------------------------------------------------------------------


 

Indemnifying Party shall have the right to assume or reassume the defense of
such Third Party Claim.

(e)   Each party shall cooperate, and cause its Affiliates to cooperate, in the
defense or prosecution of any Third Party Claim and shall furnish or cause to be
furnished such records, information and testimony, and attend such conferences,
discovery proceedings, hearings, trials or appeals, as may be reasonably
requested in connection therewith.

Section 8.04.  Calculation of Damages.  (a) The amount of any Damages payable
under Section 8.02 by the Indemnifying Party shall be net of any amounts
recovered or recoverable by the Indemnified Party under applicable insurance
policies.

(b)   The Indemnifying Party shall not be liable under Section 8.02 for any
consequential or punitive Damages or Damages for lost profits.

(c)   Notwithstanding any other provision of this Agreement to the contrary, if
on the Closing Date the Indemnified Party has actual knowledge of any
information that would cause one or more of the representations and warranties
made by the Indemnifying Party to be inaccurate as of the date made, the
Indemnified Party shall have no right or remedy after the Closing with respect
to such inaccuracy and shall be deemed to have waived its rights to
indemnification in respect thereof.

Section 8.05.  Assignment of Claims.  If the Indemnified Party receives any
payment from the Indemnifying Party in respect of any Damages pursuant to
Section 8.02 and the Indemnified Party could have recovered all or a part of
such Damages from a third party (a “Potential Contributor”) based on the
underlying Claim asserted against the Indemnifying Party, the Indemnified Party
shall assign such of its rights to proceed against the Potential Contributor as
are necessary to permit the Indemnifying Party to recover from the Potential
Contributor the amount of such payment.

Section 8.06.  Exclusivity.  After the Closing, Section 8.02 will, to the extent
permitted by law, provide the exclusive remedy for any claim hereunder,
misrepresentation, breach of warranty, covenant or other agreement (other than
those contained in Sections 5.01, 5.03, 5.04, 6.01 6.02, 7.02 and 7.05, in each
case as to which the parties agree that the remedy of specific performance or
injunctive relief may be appropriate) or other claim relating to or arising out
of this Agreement or the Notarial Deed and Assignment Agreement, the
transactions contemplated hereby or thereby or the Joint Venture.

 

20

--------------------------------------------------------------------------------


 

ARTICLE 9
MISCELLANEOUS

Section 9.01.  Notices.  All notices, requests and other communications to any
party hereunder shall be in writing (including facsimile transmission) and shall
be given,

if to Buyer, to:

EFM Holdings GmbH

Palais Corso

Kärntner-Ring 11-16/6.7.3

A-1010 Vienna

Austria

Attention:  Roland Haas

Fax: ++43-1-51671-600

 

with a copy to:

 

Golenbock, Eiseman, Assor & Bell

437 Madison Avenue

40th Floor

New York, NY 10022

Attention:  Nathan Assor

Fax:  212-754-0330

 

if to Seller, to:

 

Alliance Capital Management Corporation

1345 Avenue of the Americas

New York, New York 10105

Attention:  David R. Brewer, Jr.

Fax:  212-969-1334

 

 

with a copy to:

 

Davis Polk & Wardwell

450 Lexington Avenue

New York, New York 10017

Attention:  Phillip R. Mills

Fax:  212-450-4800

 

 

21

--------------------------------------------------------------------------------


 

All such notices, requests and other communications shall be deemed received on
the date of receipt by the recipient thereof if received prior to 5 p.m. in the
place of receipt and such day is a Business Day in the place of receipt. 
Otherwise, any such notice, request or communication shall be deemed not to have
been received until the next succeeding Business Day in the place of receipt.

Section 9.02.  Amendments and Waivers.  (a) Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.

(b)   No failure or delay by any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege.

Section 9.03.  Expenses.  Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement shall be paid by
the party incurring such cost or expense.

Section 9.04.  Successors and Assigns.  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns; provided that no party may assign,
delegate or otherwise transfer any of its rights or obligations under this
Agreement without the consent of the other party hereto.

Section 9.05.  Governing Law.  This Agreement shall be governed by and construed
in accordance with the law of the State of New York, without regard to the
conflict of laws rules of such state.

Section 9.06.  Arbitration.  (a) All disputes, controversies, or claims arising
out of or relating to this Agreement or the Notarial Deed and Assignment
Agreement, or any breach, interpretation of enforcement thereof shall be
resolved by arbitration administered by the  American Arbitration Association
under its Commercial Arbitration Rules then prevailing (the “Rules”).  Such
arbitration shall be held in New York, New York.  Either party may initiate
arbitration by sending written notice of its intention to arbitrate to the other
specifying a description of the dispute and the remedy sought (the “Arbitration
Notice”); provided that in no event may an Arbitration Notice be delivered, or
other demand for arbitration be made, after the date on which the institution of
a legal or equitable proceeding based on such claim, dispute or other matter in
question would be barred by New York law.  Arbitration shall be by a single
arbitrator chosen by the parties; provided that if the parties fail to agree and
approve such single arbitrator within thirty (30) days after delivery of the
Arbitration Notice,

 

22

--------------------------------------------------------------------------------


 

each party shall then select an arbitrator and the two arbitrators so selected
shall themselves appoint a third arbitrator.  The arbitration hearing will
commence no later than sixty (60) days after the arbitrator(s) is selected. 
Expenses of the arbitrator(s) shall be borne by the parties in accordance with
the Rules.   Notwithstanding the foregoing, the arbitrator(s) shall not be
authorized to award any punitive damages with respect to any such dispute,
controversy or claim, nor may either party seek any such damages relating to any
matter arising out of, or relating to, this Agreement, the Notarial Deed and
Assignment Agreement or the parties’ performance hereunder and thereunder in any
other forum.

(b)   The decision of the arbitrator(s) shall be final and binding on the
parties, their successors and permitted assigns.  Judgment on the award rendered
by the arbitrator(s) may be entered in any court having jurisdiction, and then
shall be enforceable against the parties in accordance with the 1958 Convention
on the Recognition and Enforcement of Foreign Arbitral Awards, as amended.  The
parties intend that this agreement to arbitrate be irrevocable.

Section 9.07.  Counterparts; Third Party Beneficiaries.  This Agreement may be
signed in two counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument. 
Other than as set forth in Section 5.02, no provision of this Agreement is
intended to confer upon any Person other than the parties hereto any rights or
remedies hereunder.

Section 9.08.  Entire Agreement.  This Agreement and the Notarial Deed and
Assignment Agreement including the exhibits, annexes and schedules hereto and
thereto, constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof and supersede all prior agreements and
understandings, both oral and written, between the parties with respect hereto
and thereto.

Section 9.09.  Severability.  If any provision of this Agreement or any Notarial
Deed and Assignment Agreement  shall be invalid, illegal or unenforceable in any
respect, the validity, legality or enforceability of the other provisions hereof
or thereof shall not be affected or impaired thereby.  Upon such a declaration,
the parties shall modify this Agreement or the relevant Notarial Deed and
Assignment Agreement  so as to effect the original intent of the parties as
closely as possible in an acceptable manner so that the transactions
contemplated hereby and thereby are consummated as originally contemplated to
the fullest extent possible.

Section 9.10.  Captions.  The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

ALLIANCE CAPITAL MANAGEMENT CORPORATION OF DELAWARE

 

 

 

 

 

By:

/s/ Robert H. Joseph, Jr.

 

 

Name:

Robert H. Joseph, Jr.

 

 

Title:

Senior Vice President & Chief Financial Officer

 

 

EFM HOLDINGS GMBH

 

 

 

 

 

By:

/s/ Roland Haas

 

 

Name:

Roland Haas

 

 

Title:

Managing Director

 

In consideration of the forgiveness of the
loans owed to Seller by the Joint Venture
pursuant to Section 5.02, and other good
and valuable consideration, the receipt and
sufficiency of which are hereby
acknowledged, the Joint Venture expressly
acknowledges and accepts the provisions of
Sections 6.03, 6.04, 7.03, 7.04 and 8.02(b)
and agrees to comply with and be bound by
the terms thereof:

 

EAST FUND MANAGEMENTBERATUNG GMBH

 

 

By:

/s/ Roland Haas

 

Name:

Roland Hass

 

Title:

Managing Director

 

24

--------------------------------------------------------------------------------